Title: To Thomas Jefferson from Fulwar Skipwith, 25 October 1803
From: Skipwith, Fulwar
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Paris 25th. Octor. 1803
          
          For some time past, I have been waiting to obtain from Havre & Rouen, a note of the expences paid by Mr. Mitchell & Mr. White on the ten hampers of Wine shipped from Havre for your account, in order to furnish you with a general account of their cost & charges, which are as follows
          
            
              
              
              fs. C.
              
              fs.
            
            
              for
              400 Bottles non-mosseux Wine
              a 3.75
              
              1500.—.
            
            
              
              101 do    Chambertin  do.
              3.25
              
              353.50.
            
            
              
              Expences paid by Mr. White at Rouen for transportation of 8 hampers Wine from Epernay
              }
              136.50.
            
            
              
              Paid by Mr. Mitchell at Havre for portage of 2 Hampers from Paris & on shipping the ten Hampers.
              }
              
                104.50 
              
            
            
              
              francs
              2,094.50 
            
            
              
              Balance due Mr. Jefferson
              
              
                        5.50 
              
            
            
              
              
              
              2,100.— 
            
          
          The bills of Loading for the above mentioned Wine Mr. Mitchell has forwarded, for the two hampers of Chambertin, to the Collector at Norfolk, and for the Champagne, to the Collector at Philadelphia. The Champagne non-mosseux I think will please you
          With every sentiment of attatchment & respect, I have the honor to remain, Dear Sir, Your Mo Ob Servant
          
            
              Fulwar Skipwith
            
          
        